UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4293


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE LUIS SANTILLAN, a/k/a Joe,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:06-cr-00381-FDW-2)


Submitted:   April 21, 2011                 Decided:   April 26, 2011


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


D. Baker McIntyre III, Charlotte, North Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jose Luis Santillan appeals from his convictions for

conspiracy    to    possess       with    intent    to    distribute        cocaine   and

marijuana and possession with intent to distribute cocaine, and

his resulting 155-month term of imprisonment.                        Counsel has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

concluding that there are no meritorious grounds for appeal but

questioning whether Santillan received ineffective assistance of

counsel.      In his pro se supplemental brief, Santillan raises

numerous additional claims.

             Ineffective assistance of counsel claims are generally

not cognizable on direct appeal.                   United States v. King, 119
F.3d 290, 295 (4th Cir. 1997).                   Rather, to allow for adequate

development of the record, a defendant must bring such a claim

in a 28 U.S.C.A. § 2255 (West Supp. 2010) motion.                           See id.    An

exception     exists     when      the     record        conclusively       establishes

ineffective assistance.            United States v. Richardson, 195 F.3d
192,   198   (4th    Cir.    1999).         The    record      before    us   fails   to

conclusively        establish        ineffective           assistance.            Thus,

Santillan’s claim is not cognizable on direct appeal.

             Regarding      the    claims       raised    in   Santillan’s      pro   se

supplemental brief, we find them to be meritless.                        Specifically,

Santillan asserts that the presentence report (“PSR”) contained

“plain   error”     regarding       the    drug    amount      and    the   failure   to

                                            2
provide      for   a   reduction       under       the    “safety       valve.”        However,

Santillan stipulated to the accuracy of the factual allegations

in the PSR, and absent any objection, the district court was

free to adopt the PSR’s findings.                        See United States v. Terry,

916 F.2d 157, 162 (4th Cir. 1990).                        Santillan also asserts that

the district court erred by accepting counsel’s withdrawal of

certain objections to the PSR.                     However, there was no error in

granting Santillan’s counsel’s request. *

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Santillan’s convictions and sentence.                                      We

deny       Santillan’s    motion       to   substitute           counsel.         This    court

requires      that     counsel    inform       his       client,       in   writing,     of   his

right to petition the Supreme Court of the United States for

further      review.      If     the   client        requests          that   a   petition     be

filed,       but   counsel     believes      that         such     a    petition    would      be

frivolous, then counsel may move in this court for leave to

withdraw from representation or Santillan may renew his motion.

Counsel’s motion must state that a copy thereof was served on


       *
       Santillan also raises claims of failure to respond to
“Brady” requests and judicial bias.     These claims are not
supported by the record. In particular, Santillan did not make
any “Brady” requests until after his judgment was entered, and
the sentencing court did not make the statements of which
Santillan complains.



                                               3
the client.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4